DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and have been entered. Claims 10-14 remain withdrawn.
Response to Arguments
Applicant's arguments filed 9/16/20 have been fully considered but they are not persuasive. The new limitations of direct coupling of the evacuation conduit are met in light of Huang for all the claims, and at least the independent claim is also anticipated by Krasner which doesn’t even require a laser- neither do the claims (as well as multiple other prior art documents that have been submitted).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 479662 to Krasner. 

an annular member having an outer side, an inner side opposite the outer side, a distal side, and a proximal side opposite the distal side (Fig. 1: suction ring 12): 
the inner side defining an opening that allows for a laser beam to reach a treatment region of an eye free from reflection (abstract: the trephine 16 is removable, thus leaving an opening in the suction ring 12 which would allow a laser beam to reach the eye without reflection or refraction, as part of an intended use); and 
the proximal side having: a contact surface shaped to affix to a surface of the eye (3:30-35, Fig. 1: suction ring 12 secures to the eye); and 
a groove that defines a suction chamber with the surface of the eye (3:30-35, Fig. 1: suction ring 12 secures to the eye and forms suction chamber 26); and 
an evacuation conduit capable of fluid communication with the suction chamber, the evacuation conduit configured to conduct fluid away from the suction chamber to affix the contact surface to the surface of the eye (Fig. 1: suction conduit 34); 
wherein the evacuation conduit is directly coupled to a distal side of the annular member and extends from the distal side of the annular member (Fig. 1: suction conduit 34 is directly coupled to a distal side opposite a proximal side of ring 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130041354 Brownell in view of US 6520956 to Huang.

Regarding claim 1, Brownell discloses a patient interface apparatus for ophthalmic surgery (abstract), comprising: 
an annular member having an outer side, an inner side opposite the outer side, a distal side, and a proximal side opposite the distal side (Fig. 2B: vacuum ring 104): the inner side defining an opening that allows for a laser beam to reach a treatment region of an eye free from reflection (Fig. 1 and par. 39: embodiment without a lens); and the proximal side having: a contact surface shaped to affix to a surface of the eye (Fig. 2B: vacuum ring 104 attaches to the eye); and 
a groove that defines a suction chamber with the surface of the eye (Fig. 2B, 3A, par. 30: vacuum ring 104 having a groove for the vacuum, attaches to the eye); and 
an evacuation conduit capable of fluid communication with the suction chamber, the evacuation conduit configured to conduct fluid away from the suction chamber to affix the contact surface to the surface of the eye (Fig. 2B, par. 38: the conduit leading to vacuum tubing 161); wherein the evacuation conduit is coupled to a side of the annular member and extends from the side of the annular member (Fig. 2B, par. 38: the conduit leading to vacuum tubing 161).
Brownell does not explicitly disclose that the evacuation conduit is directly coupled to the distal side of the annular member.
However it was well known to directly couple an evacuation conduit to a top side of an ophthalmic patient interface, and one such example can be found in Huang (e.g. Fig. 12: vacuum tube 231 on the top side of patient interface 233). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to couple an evacuation conduit directly to a top side of an ophthtalmic patient interface according to the teachings of Brownell, as taught by Huang, as: a) it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70), b) it would be a matter of design choice, c) it would predictably and equivalently provide a mechanism for providing a vacuum to the suction ring, and d) it would allow for the integration of the vacuum source to the base device making the overall device more compact.          

Regarding Claim 3, Brownell as modified in claim 1 teaches the patient interface apparatus of Claim 1, wherein the evacuation conduit comprises a conduit coupler configured to attach to a suction device (Fig. 2B, par. 38: vacuum tubing 161).
Regarding Claim 4, Brownell as modified in claim 1 teaches the patient interface apparatus of Claim 1, wherein the evacuation conduit comprises a conduit coupler configured to attach to a laser device (Fig. 2B, par. 38: vacuum tubing 161 is capable of being attached to a hypothetical laser, e.g. a laser system that has a suction port).
Regarding Claim 5, Brownell as modified in claim 1 teaches the patient interface apparatus of Claim 1, wherein the evacuation conduit is fixed to the annular member (as shown in Fig. 2B). 	Regarding Claim 6, Brownell as modified in claim 1 teaches the patient interface apparatus of Claim 1, further comprising a 2S/N: 16/210,677 Page 3cone disposed outwardly from the distal side of the annular member (Fig. 2C: cone 101).
Regarding Claim 7, Brownell as modified in claim 1 teaches the patient interface apparatus of Claim 6, the cone having a cone coupler configured to attach to a laser system (Fig. 2C: coupler 102).  
	Regarding Claim 9, Brownell as modified in claim 1 teaches the patient interface apparatus of Claim 6, wherein the distal side of the annular member is shaped to receive the cone to removably couple the cone to the annular member (Fig. 2C; par. 30).
	Regarding Claim 15, Brownell as modified in claim 1 teaches the patient interface apparatus of Claim 1 wherein a longitudinal axis of the evacuation conduit is disposed at an angle of between 90 degrees and 120 degrees with respect to the distal side of the annular member (vacuum tubing 161 is a flexible and removable tube that can be bend or placed at any angle relative to any side of the suction ring. Furthermore, as mentioned in Claim 15, any side or part of the suction ring can be considered as distal, and the outer side may be considered distal to a user or an opposite side. Besides the foregoing two ways the prior art meets the claims, considering side 104 also meets the claims as it has an inclination that would follow an eye’s curvature and is circular thus the angle between the conduit and the opposite inclined portion of 104 would meet the claims, as displayed in Fig. 2B).

Claims 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell/Huang, as applied to Claim 1, in view of US 6436113 by Burba. 
Regarding Claims 2, 16, Brownell as modified in claim 1 discloses the patient interface apparatus of Claim 1, yet does not explicitly disclose further comprising a deformable seal disposed outwardly from the outer circular side of the annular member. However, it was well known in the art to use deformable material in the seals of suction rings used in patient eye interfaces, and one example is provided by Burba (5:56-57; Fig. 4: flexible seal 56). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible seal in a suction ring according to the teachings of Brownell, as taught by Burba, as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), flexible materials are known to provide enhanced sealing, and conformance with the eye is desirable in the art, at least for reducing damage to its surface.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brownell/Huang, as applied to Claim 6, in view of US 20120078241 by Gooding.
Regarding Claim 8, Brownell teaches the patient interface apparatus of Claim 6, yet does not explicitly disclose that the cone comprises the evacuation conduit.  However, Gooding teaches a patient interface having a cone disposed outwardly from the distal side of an annular member, the cone comprising a conduit for vacuum attachment (Fig. 5C: conduit 154/170 for cone 164, wherein 170 is also coupled directly to a distal side of the suction ring; Fig. 4A: conduit 154 for cone 148). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adopt the teaching of Gooding for a vacuum conduit as part of a cone extending from the annular member of a device according to the teachings of Brownell, as this would only amount to an equivalent mechanism to predictably secure the patient interface to the eye and to a laser device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792